DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.

				Claim Status
Claims 1-11 are pending and are examined and claims 12-13 are withdrawn and are not examined. 

Claim Objections
Claim 3 is objected to because of the following informalities:  Please correct limitation to “at least one inlet and at least one outlet”. Please remove port as it is not used in any other claim.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Please correct limitation to “in-” to “inlet”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, there are several limitations of “channel” and it is unclear whether these are the same or different. In Claim 1, “a liquid channel”, “a channel for a washing buffer”, and “a channel for a rinsing buffer”. What is the difference between a liquid channel and the other channels since a channel for any buffer would be a liquid channel. 

Regarding Claim 3, “at least one bore” lacks clarity. Claim 1 recites “a bore”. Is this the same or different bore? How many bores are there since the claim has at least one bore? Please clarify. 

Claim 3, “bores” and “the at least one bore” lacks clarity. Claim 1 recites “a bore”. Is this the same or different bore? How many bores are there since the claim has at least one bore? Please clarify. 

Regarding Claim 3, “the at least one valve” is unclear and lacks clarity. Claim 3 is dependent on claim 1 which recites “valves”. Based on claim 1, there has to be more than one valve. Claim 3 limits it to at least one valve which is not possible. Please clarify how many valves there are. 

Regarding Claim 4, “outlet” lacks clarity. Claim 4 is dependent on claim 1. What is the outlet of the rinsing solution?

Regarding Claim 4, “a channel for a rinsing buffer” is unclear and lacks clarity. Is this the same or different than the channel for a rinsing buffer in claim 1. Please clarify.

Regarding Claim 5, “at least one liquid channel” is unclear and lacks clarity. Claim 1 discloses “a liquid channel”. Is this the same or different liquid channel. How is there at least one liquid channel claimed here? How many liquid channels are there? 

Regarding Claim 5, “at least one injector bore” is unclear. Is this the same as the bore in claim 1 or a different one?

Claim 5, “the at least one valve” is unclear and lacks clarity. Claim 5 is dependent on claim 1 which recites “valves”. Based on claim 1, there has to be more than one valve. Claim 5 limits it to at least one valve which is not possible. Please clarify how many valves there are. 

Regarding Claims 5 and 6, “the at least one valve outlet” lacks clarity. Claim 5 is dependent on claim 1 which does not recite a valve outlet. What is a valve outlet- is it an outlet or is an outlet following a valve? Is there a difference between outlet in claims 3 and 4 versus a valve outlet? Please clarify.

Regarding Claims 5 and 6, “the at least one injector” lacks clarity. No injector was previously claimed. 

Regarding Claim 8, “the at least one valve” is unclear and lacks clarity. Claim 8 is dependent on claim 1 which recites “valves”. Based on claim 1, there has to be more than one valve. Claim 8 limits it to at least one valve which is not possible. Please clarify how many valves there are. 

Regarding Claim 9, “bores” lacks clarity. Claim 9 is dependent on claim 1 which recites “a bore”. How many bores are there? Is this the same bore or a different set of bores? Please clarify.

Claim 9, “outlet” lacks clarity. Claim 9 is dependent on claim 1 which does not recite “outlet”. Where is the inlet and outlet? Is it at the channel or at the bores?  Please clarify. 

Regarding Claim 11, “injector” lacks clarity. Which injector is this- is this the same or different than the at least one injector in claim 5? Claim 11 is dependent on claim 10 which is dependent on claim 1. Should the injector be positively recited here or dependent on a different claim?

Regarding Claim 11, “the at least one valve” is unclear and lacks clarity. Claim 11 is dependent on claim 10 which is dependent on claim 1 which recites “valves”. Based on claim 1, there has to be more than one valve. Claim 11 limits it to at least one valve which is not possible. Please clarify how many valves there are. 

Claims 2, 7, and 10 are rejected since these are dependent on a rejected independent claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfost (US Patent 6,485,690).

Regarding Claim 1, Pfost teaches a device for performing washing steps in automated analyzer systems (FIG. 9, is preferably used to assist in loading and distributing the reagents and other materials within the layers. The pressure system can also be used to assist in draining and evacuation of excess reagents and wash solvents frolic the channels and wells. Col. 6, lines 47-52), 
the device comprising: 
a multilayer unit with at least one layer with a liquid channel and valves, wherein the at least one layer of the multilayer unit comprises a channel for a washing buffer separated from a channel for a rinsing buffer which encloses an aspiration probe guiding for cleaning aspiration probes that were in contact with liquids from a cuvette or vessel (FIGS. 10-18 schematically illustrate the use of a pressure pumping system (or an alternate vacuum system) for fluid delivery and pressure control through a synthesis process. In these drawings, the microfluidic chip member 10'has a reservoir layer schematically depicted by reference number 12', a middle or distribution layer 14' and a well plate layer 16'. The top layer 12' has a pair of openings 20' which are connected via microchannels to a row or column channel 26' in the middle layer 14'. The channel 26' is in fluid communication with reaction well 30' through channels 28' and 32'. One or more microbeads 31 may be positioned in the reaction well 30' for solid phase chemistry applications. Sealing members, such as O-rings 27 or gasket sheeting are used to seal the interface between the layers 12' and 14'. Initially, the openings 20' are sealed with 
wherein the aspiration probes are movably arranged within the aspiration probe guiding which is a bore in the at least one layer (See Fig. 9 and 10, openings 20’and probes 35), and 
the aspiration probes go across the at least one layer through the aspiration probe guiding and the channel for a rinsing buffer enclosing the aspiration probe guiding (Fig. 10, opening 20’ and top layer 12’ and the opening extends into middle layer 14’); and 
wherein the aspiration probes are movable along their longitudinal axis across the at least one layer so that the rinsing buffer flushes from the channel for a rinsing buffer enclosing the aspiration probe guiding around the aspiration probes for cleaning their parts that were in contact with washing buffer or a sample (probes 35 would be capable of moving up and down along a longitudinal axis. The longitudinal axis is 

Regarding Claim 2, Pfost teaches the device of claim 1, wherein the multilayer unit comprises three layers, an upper layer, a middle layer and a lower layer (Figs. 9 and 10, A series of micro-sized channels formed or positioned in the middle or bottom surface of the top layer or plate 12 convey the materials (e.g. liquids) from the apertures 20 to positions above selected openings 22 and/or 24 in the middle layer. The openings 22 and 24 are connected in the middle layer 14 by an elongated microchannel 26 which in turn has a plurality of small passage channels 28. The microchannel 26 can be formed in the middle of layer 14 by standard techniques, such as laser drilling, or formed on the surfaces of two sub-plates or layers which are bonded together to form layer 14. The lower well plate 16 has a plurality of wells 30 which are used to hold the reagents, solid supports, particles, and/or other materials in order for them to react to create products. Col. 5, lines 50-66 or Col. 6, lines 1-15.).  

Regarding Claim 3, Pfost teaches the device of claim 1, wherein the at least one layer of the multilayer unit comprises tubing sockets, at least one inlet and outlet port for at least one valve and at least one bore for guiding the aspiration probes (See Figs. 9 and 10, The microvalves can be capillary forming structures which form capillary 

Regarding Claim 4, Pfost teaches the device of claim 1, wherein the at least one layer of the multilayer unit comprises bores for guiding the aspiration probes and a channel for a rinsing buffer connecting inlet and outlet of the rinsing solution as well as a surrounding for the at least one bore for guiding the aspiration probes (Figs. 9 and 10,  A series of micro-sized channels formed or positioned in the middle or bottom surface of the top layer or plate 12 convey the materials (e.g. liquids) from the apertures 20 to positions above selected openings 22 and/or 24 in the middle layer. The openings 22 and 24 are connected in the middle layer 14 by an elongated microchannel 26 which in turn has a plurality of small passage channels 28. The microchannel 26 can be 

Regarding Claim 5, Pfost teaches the device of claim 1, wherein the at least one layer of the multilayer unit additionally comprises at least one inlet for washing buffer and at least one liquid channel connecting the at least one inlet for washing buffer to the at least one valve and at least one injector bore connecting the at least one valve outlet with the at least one injector (The device at shown in Figs. 9 and 10 shows a multilayer unit with top layer 12, middle layer 14, and bottom layer 16. FIG. 41, The arm 252 has a sample injector member 256 which is adapted to move longitudinally along arm 252, as well as longitudinally along its own axis. The arm 253 has a pressure pumping and/or vacuum mechanism 258 attached to it which is used to distribute the sampling materials through the processor 260. The inlet, channel, valve, bore,  outlet, and injector are fluidically connected in the device of Pfost and each of these structures are described in the above teachings of Pfost including in claim 1).  

Regarding Claim 6, Pfost teaches the device of claim 1, wherein the at least one layer of the multilayer unit comprises at least one bore for connecting the at least one 

Regarding Claim 8, Pfost teaches the device of claim 1, wherein at least one valve is fixed to the at least one layer of the multilayer unit (Figs. 9 and 10, The pressure exerted by the pressure members 44 and 46 conveys the liquid through the small passageways or microvalves 28 and 32 until the materials reside in the larger reaction wells. The microvalves can be capillary forming structures which form capillary barriers and prevent further movement of liquid materials. Col. 7, lines 1-5.).  

Regarding Claim 9, Pforst teaches the device of claim 1, wherein the at least one layer comprises bores for the aspiration probes and openings for the tubing of washing buffer and in- and outlet of rinsing solution (Fig. 10, Initially, the openings 20' are sealed with sealing members 29. The sealing members have self-sealing openings which allow the entry of probes or pipettes in order to allow materials to be introduced into the chip member 10'. Col. 7, lines 61-64.).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pfost (US Patent 6,485,690), in view of Chow (US Patent 7,192,559).

Regarding Claims 7, 10, and 11, Pfost teaches the device of claim 1. While Pfost teaches in Fig. 58 With this system, the amount of material transferred from one plate to another can be controlled virtually on a drop-by-drop basis, thus allowing precise control of partial well draining for various detection and analysis purposes,
Pfost is silent to wherein the at least one layer comprises at least one acceptance for sensors adjacent to the at least one injector bore, at least one sensor for 
Chow teaches in the related art of delivering fluids. Example detectors or sensors include photomultiplier tubes, CCD arrays, optical sensors, temperature sensors, pressure sensors, pH sensors, conductivity sensors, mass sensors, scanning detectors, or the like. Cells or other components which emit a detectable signal are optionally flowed past the detector, or, alternatively, the detector moves relative to the array to determine the position of an assay component (or, the detector optionally simultaneously monitors a number of spatial positions corresponding to channel regions, e.g., as in a CCD array). Each of these types of sensors is optionally readily incorporated into the microfluidic systems described herein. In these systems, such detectors are placed either within or adjacent to the microfluidic device or one or more channels, chambers or conduits of the device, such that the detector is within sensory communication with the device, channel, or chamber. Col. 15, lines 12-35.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to at least one layer in the device of Pfost, at least one acceptance for sensors adjacent to the at least one injector bore, at least one sensor for measuring liquid amounts, flow rates, pressure, conductivity or temperature, and the at least one sensor is integrated directly in the channel between valve and injector, as taught by Chow, in order to be capable of detecting the property of the microfluidic device, a portion of the microfluidic device, or the contents of a portion of the microfluidic device, as taught by Chow, in Col. 15, lines 30-32.

				Response to Arguments

Applicant’s arguments, see pages 6 and 7, filed 12/7/2020, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pfost (US Patent 6,485,690).

 	First, Applicant argues the Examiner states correctly that Mizuno discloses a hole 61 for the tip portion 10a, 20a of each of the pipettes 10, 20 to enter a washing vessel. Mizuno fails to disclose an aspiration probe guiding that is enclosed by a rinsing channel in the at least one layer. The difference between the present invention and the disclosure of Mizuno resulting from this structural difference between the respective devices that the rinsing solution in a device of Mizuno is provided in the washing vessel, whereas the present invention provides the rinsing solution through the rinsing channel that encloses the aspiration probe guiding. The consequence of the structural differences are different modes of cleaning an aspiration probe. A device according to the present invention is limited to a specific provision of6 the rinsing solution which distinguishes it from the prior art devices. 
	In response, Examiner notes a new reference is applied in light of the amendment. Aspirating is not limiting and many probes, pipettes, and injectors may be used for aspirating. Examiner notes additional 112b rejections. Applicant may review claims overall for clarity including withdrawn claims.


	In response, Examiner notes “for cleaning aspiration probes” is intended use and any washing would allow for probes to be cleaned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798